Citation Nr: 0834254	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1952 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A videoconference hearing was held in August 
2008in front of the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
current bilateral hearing loss and tinnitus are due to noise 
exposure in service.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The veteran's current tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claims are being granted.  As 
such, any deficiencies with regard to the VCAA are harmless 
and nonprejudicial.  

Legal Criteria and Analysis

A pre-induction examination of July 1952 noted the veteran's 
hearing as 15/15 bilaterally.  A separation physical of 
August 1954 noted the veteran's hearing at 15/15 bilaterally.  
A reserve screening physical of April 1957 noted the 
veteran's hearing as 15/15 bilaterally.  

In a private audiological exam of June 2003, the following 
findings were noted:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
65
65
55
70
75
LEFT
65
65
60
70
80

Average puretone thresholds were 66 on the right ear and 68 
on the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 68 
in the left ear.

A VA audiological examination report of July 2005 noted the 
following puretone thresholds:


 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
70
80
80
85
80
LEFT
70
75
85
85
90

Average puretone thresholds were 81 on the right ear and 84 
on the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.  The examiner 
noted that the veteran reported he was in combat in Korea and 
had significant military noise exposure from a combination of 
artillery fire and machine gun fire.  Subsequent to 
separation he reported working as a truck driver and teaching 
people how to use heavy equipment.  He denied the use of ear 
protection during military service and after.  The examiner 
noted the veteran reported a long history of progressive 
hearing loss with an onset sometime after service around 
1954.  He denied tinnitus.  The examiner opined that the most 
likely etiology of the veteran's bilateral hearing loss would 
be a combination of otosclerosis and presbycusis.  He noted 
that due to the veteran's word recognition scores and a 
significant presence of air-bone gap present in the lower 
frequencies and etiology other than noise exposure/acoustic 
trauma would be strongly suggested.  He went on to note that 
"[i]n any case, it would appear that the veteran's current 
hearing loss most likely occurred subsequent to separation 
from service and subsequent to almost 3 years after 
separation from service.  Therefore, it is my opinion that it 
is less likely than not that the veteran's current hearing 
loss is related to military noise exposure/acoustic trauma."

At the veteran's videoconference Board hearing in August 
2008, he testified that he was exposed to noise in service 
during combat in the form of artillery fire, gunfire, machine 
guns and mortars.  He also testified that he experienced 
tinnitus while in service and that he had experienced 
tinnitus since service separation.  He further testified that 
he first noticed hearing loss around 1955 soon after military 
service.   

Compensation may be granted for disability resulting  from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service  
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2007).  Service connection for 
an organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed  
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or  
greater; or when speech recognition scores using the Maryland  
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When there is an approximate balance of positive and negative  
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the veteran.  See  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a  
veteran need only demonstrate that there is an 'approximate  
balance of positive and negative evidence' in order to  
prevail."  To deny a claim on its merits, the preponderance  
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54.   

Initially, the Board notes that the veteran served during the 
Korean Conflict and the RO has confirmed that he was involved 
in combat while serving with the 15th AAA, 7th Infantry 
Division, during his tour in Korea.  The RO also confirmed 
that he was a jeep driver most of the time while he was in 
Korea but that he also served in gun positions on the line 
and that, based on the history of his unit, he certainly 
would have come under enemy fire during active service.  
Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has alleged that his current bilateral hearing 
loss is due to noise exposure during service.  The veteran's 
DD-214 shows that the veteran was awarded the Korean Service 
Medal with two bronze stars.  Therefore, the Board accepts 
that the veteran was exposed to noise while on active combat 
service during the Korean Conflict.  38 U.S.C.A. § 1154(b).

The Board finds that, resolving all reasonable doubt in the 
veteran's favor, the evidence supports granting the veteran's 
claims of service connection for bilateral hearing loss and 
for tinnitus.  The medical evidence of record clearly 
demonstrates that the veteran has bilateral hearing loss as 
defined by VA regulations.  Significantly, the results of the 
November 1998 and July 2005 audiological  evaluations reflect 
hearing loss disability in both ears.  In addition, as noted 
above, the Board found credible the veteran's testimony of 
in-service noise exposure during active combat service in 
Korea.  Since there is current hearing loss disability and 
noise exposure during service has been recognized, what is 
necessary in order to grant service connection is competent 
evidence linking the current hearing loss to service.  In 
this regard, the Board finds that the veteran has established 
that his bilateral hearing loss and tinnitus are related to 
active service based on a continuity of symptomatology since 
active service. 

With regard to tinnitus, the Board notes that the veteran 
testified that he experienced tinnitus while in service and 
since service separation.  The veteran is competent to state 
that he experienced tinnitus in service and that he has 
experienced tinnitus since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 
that lay evidence is competent to identify a simple condition 
such as a broken leg); see also Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds that the appellant provided 
credible testimony at his August 2008 hearing regarding his 
symptoms of tinnitus in service and following service 
separation.  Therefore, the Board finds that the veteran's 
own testimony establishes a continuity of tinnitus 
symptomatology since active service.  The Board is aware that 
the veteran denied experiencing tinnitus on VA examination in 
July 2005.  At his Board hearing, however, the veteran 
testified he had experienced tinnitus on and off since 
service almost on a continuous basis.  As noted above, the 
undersigned had an opportunity to observe the veteran during 
the hearing and found his testimony to be credible; 
therefore, the Board concludes that the veteran's denial of 
tinnitus in July 2005 may reflect that he was not 
experiencing tinnitus at this examination and not necessarily 
that he had never experienced tinnitus.    

With regard to bilateral hearing loss, the Board again finds 
that the veteran has established a continuity of hearing loss 
symptomatology since service separation through his credible 
Board hearing testimony.  At the VA examination in July 2005 
and at the Board hearing, the veteran stated that he first 
noticed hearing loss within a year of separation from service 
and his hearing had worsened gradually since service 
separation.  The Board again finds the veteran's testimony 
credible as to the continuity of symptomatology for bilateral 
hearing loss.  As noted above, the veteran is competent to 
state when his hearing loss started and for how long he has 
had hearing loss.  Therefore, the Board finds that the 
veteran has established continuity of symptomatology with 
regard to bilateral hearing loss.  The Board is aware that 
the VA examiner opined that the veteran's hearing loss was 
most likely due to otosclerosis and presbycusis.  The Board 
notes that the veteran has not been diagnosed with 
otosclerosis; the diagnosis provided by the examiner in July 
2005 was bilateral severe mixed hearing loss.  Although the 
examiner in his opinion could be suggesting a diagnosis of 
otosclerosis, such was not provided by him and the record 
does not reflect a diagnosis of otosclerosis at any other 
point.  The Board also notes that the examiner focused on the 
fact that the veteran's hearing was 15/15 3 years after 
service when rendering an opinion as to the veteran's 
presbycusis.  The Board notes that the Veterans Court 
recently has held that an examination was inadequate where 
the examiner relied on negative service medical records and 
did not consider the veteran's statements in rendering an 
opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Although the veteran's whisper test results were 15/15 upon 
separation and 3 years after separation, the Board observes 
that a whisper test does not provide frequency or ear 
specific information and therefore does not rule in or out 
high frequency hearing loss.  Therefore, the Board finds that 
the VA examiner's July 2005 opinion is less than reliable and 
affords it little probative value.  In summary, the Board 
finds that the evidence supports finding that the veteran's 
current bilateral hearing loss and tinnitus are related to 
active service.    


ORDER

Service connection for bilateral hearing loss disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


